                      IN THE UNITED STATES DISTRICT COURT
                  IN THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:21-cv-299


 HEATHROW ON HARRIS
 HOMEOWNER'S ASSOCIATION, A
 NORTH CAROLINA CORPORATION,

         Plaintiff,
                                                             NOTICE OF REMOVAL
 v.

 WESTFIELD INSURANCE COMPANY,

         Defendant.


        PLEASE TAKE NOTICE that Defendant, Westfield Insurance Company (hereinafter

“Defendant”), hereby removes this action from the Superior Court of Mecklenburg County to the

United States District Court for the Western District of North Carolina.

                                   I. NATURE OF ACTION

        1.      This matter arises from a property insurance claim made by Plaintiff pursuant to a

policy of insurance issued to Plaintiff by Defendant as a result of storm damage allegedly

occurring on July 10, 2018. Complaint, ¶11.

                              II. NOTICE OF REMOVAL IS TIMELY

        2.      Defendant was served with a copy of the Summons and Complaint on May 28,

2021.

        3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely as it was filed

within 30 days of service of process on Defendant. “The notice of removal of a civil action or

proceeding shall be filed within thirty days after the receipt by the Defendant, through service or




        Case 3:21-cv-00299-RJC-DCK Document 1 Filed 06/23/21 Page 1 of 5
otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based …” 28 U.S.C. § 1446(b) (1996).

                         III.    FEDERAL JURISDICTION EXISTS

       4.      Pursuant to 28 U.S.C. § 1332(a), as set forth below, complete diversity exists and

the amount in controversy exceeds $75,000.00, exclusive of interest and costs. Accordingly, this

Court has federal diversity jurisdiction over this civil action. See 28 U.S.C. § 1332(a) (2005).

A.     Complete Diversity Exists Between Plaintiff and Defendant

       5.      Plaintiff in this action is a North Carolina non-profit corporation with its principal

place of business in Mecklenburg County, North Carolina. Complaint, ¶ 1.

       6.      Defendant in this action is a corporation organized under the laws of the State of

Ohio and is authorized to conduct business in the State of North Carolina, ¶ 2.

B.     The Amount in Controversy Exceeds $75,000.00, Exclusive of Interest and Costs.

       7.      Plaintiff seeks compensatory, treble damages as a result of the Defendant's

alleged wrongful conduct.

       8.      Pursuant to the Complaint, Plaintiff states that as a result of the Defendant's

alleged wrongful conduct, they are entitled to recover damages, including, but not limited to, the

following:

               (a)     Award Plaintiff damages for Defendant’s breach of contract in an amount
                       to be at least $25,000.00;

               (b)     Award Plaintiff damages for Defendant’s unfair trade/claims practices in
                       an amount to be at least $25,000.00;

               (c)     An award of treble damages, attorney’s fees and costs.


Complaint, Prayer for Relief.




                                     2
       Case 3:21-cv-00299-RJC-DCK Document 1 Filed 06/23/21 Page 2 of 5
       9.      Given the nature of Plaintiff’s claim and pre-suit demands coupled with Plaintiff’s

request for treble damages, it is clear the relief Plaintiff seeks in this action exceeds $75,000.00

               IV.        REMOVAL TO THIS DISTRICT COURT IS PROPER

       10.     Venue is proper in the United States District Court for the Western District of

North Carolina because the Superior Court of Mecklenburg County, North Carolina sits within

this federal district. See, 28 U.S.C. § 1446(a); 28 U.S.C. § 1391(a) (2002).

                     V.     CONSENT AND REMOVAL REQUIREMENTS

       11.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served to date upon Defendant in this matter are attached hereto as Exhibit A.

       12.     All Defendant(s) consent to this Notice of Removal and join in the same.

       13.     This Notice of Removal will promptly be served on Plaintiff, and a notice of its

filing will be promptly filed with the Clerk of Superior Court of Mecklenburg County, North

Carolina, pursuant to 28 U.S.C. § 1446(d).

                             VI.      RESERVATION OF RIGHTS

       14.     Defendant hereby reserves any and all rights to assert any defenses to Plaintiff’s

Complaint.

       15.     Defendant hereby reserves the right to amend or supplement this Notice of

Removal.

        WHEREFORE, Defendant, Westfield Insurance Company, by and through undersigned

counsel, hereby give notice that the above-entitled matter has been timely removed to this Court.




                                     3
       Case 3:21-cv-00299-RJC-DCK Document 1 Filed 06/23/21 Page 3 of 5
This the 23rd day of June, 2021.


                                   /s/ John T. Jeffries
                                   JOHN T. JEFFRIES
                                   Bar No: 22134
                                   Attorney for Westfield Insurance Company
                                   McAngus Goudelock & Courie, PLLC
                                   Post Office Box 30307
                                   Charlotte, North Carolina 28230
                                   (704) 643-6303
                                   jjeffries@mgclaw.com




                              4
Case 3:21-cv-00299-RJC-DCK Document 1 Filed 06/23/21 Page 4 of 5
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon all counsel of

record by electronic mail addressed as follows:

                     Jeffrey A. Long
                     Bray & Long, PLLC
                     2820 Selwyn Avenue, Suite 400
                     Charlotte, North Carolina 28209
                     Attorney for Heathrow on Harris Homeowners Association

                     Charles Bridgmon
                     Bray & Long, PLLC
                     2820 Selwyn Avenue, Suite 400
                     Charlotte, North Carolina 28209
                     Attorney for Heathrow on Harris Homeowners Association

       This the 23rd day of June, 2021.



                                                    /s/ John T. Jeffries
                                                    JOHN T. JEFFRIES




                                    5
      Case 3:21-cv-00299-RJC-DCK Document 1 Filed 06/23/21 Page 5 of 5
